Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection of the Specification is withdrawn in view of applicant’s amendments submitted on 02/17/2021.

Drawings
The objection of Figure 1 is withdrawn in view of applicant’s corrected drawing submitted on 02/17/2021. 

Allowable Subject Matter
Claims 1, 2, 3, 4, 6, 8, 10, 11, 12, 13 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks, see page 9 lines 1-6 of applicant’s arguments/remarks made in an amendment, filed 02/17/2021, with respect to newly amended claim 1 and the spaced apart regions claimed, where the applicant states that the prior art combination would not teach the spaced-apart regions of the long sides are spaced apart from one another in the long direction, have been fully considered and are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure has been cited in the PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUPHIA QURAISHI/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723